Per Curiam.
This is an action to recover damages for personal injuries sustained by Robert Brownlee, a minor, alleged to have been caused by the overturning of a disconnected steam radiator which stood in a hall of the Saratoga school building in the city of Lincoln. The defendant filed a general demurrer, which was sustained by the district court for Lancaster county. Plaintiff has appealed.
We have carefully examined the record and find it free from prejudicial error. The judgment of the district court is therefore
Affirmed.